         Case 1:05-cr-00019-DC Document 223 Filed 08/10/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x

UNITED STATES OF AMERICA                         :

              - against -                        :
                                                        MEMORANDUM DECISION
BASHEER AHMAD, a/k/a,                            :
BASHIR NOORZAI, a/k/a,                           :      05-cr-00019-DC
HAJI BASHIR NOORZAI,                             :

                     Defendant.                  :

------------------------------------x

APPEARANCES:                AUDREY STRAUSS, Esq.
                            United States Attorney for the
                            Southern District of New York
                                  By:    Camille L. Fletcher, Esq.
                                         Assistant United States Attorney
                            One Saint Andrew's Plaza
                            New York, New York 10007

                            B. ALAN SEIDLER, Esq.
                            Attorney for Defendant
                            580 Broadway
                            New York, New York 10012

CHIN, Circuit Judge:


              Defendant Basheer Ahmad moves for compassionate release or a

reduction in sentence pursuant to 18 U.S.C. §§ 3582(c)(1)(A) and 4205(g), as modified by

the First Step Act (the "FSA"), Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018). Dkt.

No. 219 ("Def. Mem."). The government opposes the motion.
          Case 1:05-cr-00019-DC Document 223 Filed 08/10/21 Page 2 of 5




                On September 23, 2008, a jury found Ahmad guilty of (1) conspiracy to

import heroin, in violation of 21 U.S.C. § 963, and (2) conspiracy to distribute heroin and

conspiracy to possess heroin with intent to distribute, in violation of 21 U.S.C. § 846. On

May 1, 2009, I sentenced him to concurrent life sentences on each count. Dkt. No. 176.

On July 12, 2013, I denied Ahmad's subsequent motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255 for ineffective assistance of counsel. Dkt. No. 196.

On May 4, 2021, Ahmad filed the present motion. The motion is DENIED.

                Pursuant to 18 U.S.C. § 3582(c)(1)(A), as modified by the FSA, a court may

reduce a defendant's sentence on a motion from either the Director of the Bureau of

Prisons (the "BOP") or the defendant himself. See United States v. Gil, No. 90 Cr. 306

(KMW), 2020 WL 2611872, at *1 (S.D.N.Y. May 22, 2020); United States v. Patterson, No.

17 Cr. 118-6 (KPR), 2020 WL 2571044, at *2 (S.D.N.Y. May 21, 2020). A defendant is

required to exhaust all administrative remedies within the BOP before moving for a

reduction. 18 U.S.C. § 3582(c)(1)(A).

                A court may reduce a defendant's sentence if, "after considering the

factors set forth in section 3553(a) to the extent that they are applicable," it finds that

there are "extraordinary and compelling reasons [that] warrant such a reduction." 18

U.S.C. § 3582(c)(1)(A)(i). 1 Although courts were previously constrained by U.S.




1         As Ahmad is sixty-one years old and has served only sixteen years of his sentence, he does not
fulfill the requirements for compassionate release under section 3582(c)(1)(A)(ii).


                                                    2
          Case 1:05-cr-00019-DC Document 223 Filed 08/10/21 Page 3 of 5




Sentencing Guidelines Manual § 1B1.13, the Second Circuit has now held that a court

may "consider the full slate of extraordinary and compelling reasons that an imprisoned

person might bring before them in motions for compassionate release." United States v.

Brooker, 976 F.3d 228, 237 (2d Cir. 2020). Rehabilitation alone, however, cannot

constitute an extraordinary and compelling reason for release. 28 U.S.C. § 994(t).

               The government argues that Ahmad has failed to establish extraordinary

and compelling reasons for release and that the section 3553(a) factors weigh heavily

against his release. 2

               Ahmad is sixty-one years old and has several health problems, at least

some of which could constitute extraordinary and compelling reasons for release in

light of the COVID-19 pandemic. See, e.g., United States v. Torres-Nunez, No. 87 Cr. 419-

16 (DC), 2021 WL 1668024, at *3 (S.D.N.Y. Apr. 28, 2021) (discussing susceptibility to

complications from COVID-19 as an extraordinary and compelling reason for release).

The government argues, however, that because Ahmad is fully vaccinated against

COVID-19, his health conditions are insufficient to constitute extraordinary and

compelling reasons for release. Gov't Mem. at 4. In light of the uncertainties regarding

the Delta variant and break-through COVID, Ahmad's vaccination status certainly does

not preclude him from relief. Nonetheless, even assuming Ahmad has shown




2      The government acknowledges that Ahmad has exhausted his administrative remedies. See
Gov't Mem. at 2 n.2.


                                                3
         Case 1:05-cr-00019-DC Document 223 Filed 08/10/21 Page 4 of 5




extraordinary and compelling circumstances, his motion still fails under the sentencing

factors of section 3553(a).

              These factors include: (1) "the nature and circumstances of the offense and

the history and characteristics of the defendant"; (2) the need for the sentence to "reflect

the seriousness of the offense, to promote respect for the law, and to provide just

punishment"; and (3) the need for the sentence "to protect the public from further

crimes of the defendant." 18 U.S.C. § 3553(a)(1)-(2).

              Ahmad's offenses are extremely serious. At sentencing, this Court found

that over fifteen or more years, Ahmad was responsible for growing and manufacturing

thousands of kilograms of heroin, and of that amount, "substantially more than 30 kilos

was imported or intended to be imported into the United States." Sentencing Tr.,

18:21-19:1, Apr. 30, 2009. As set forth in the PSR, Ahmad was an ally of the Taliban and

provided it with weapons, funds, and soldiers related to his heroin operations. Ahmad

was "a former mujahideen warlord," the leader of "one of Afghanistan's largest and most

influential tribes, led "a network of distributors in New York City who sold his heroin,"

and "raised his own army of mujahideen fighters, financed and armed with drug

proceeds." PSR ¶¶ 10, 11. Before his arrest, the U.S. Department of Justice designated

Ahmad as a Consolidated Priority Organization Target, on a list of the most powerful

and dangerous narcotics traffickers in the world. Ahmad was sentenced to life in

prison, of which he has only served twelve years. Releasing Ahmad at this stage would



                                             4
         Case 1:05-cr-00019-DC Document 223 Filed 08/10/21 Page 5 of 5




neither reflect the seriousness of his offenses, nor promote respect for the law.

Furthermore, if Ahmad were released, he would be deported to Afghanistan, where he

could resume his criminal operations without supervision from this Court. See Sabir,

481 F. Supp. 3d at 276 ("[Defendant] can still easily give aid and comfort to the enemy,

regardless of his age, and there is nothing in this record to indicate that he would not be

inclined to continue to do so."); cf. United States v. MacCallum, No. 1:15-CR-00204 (EAW),

2021 WL 28016, at *7 (W.D.N.Y. Jan. 5, 2021) (acknowledging that if defendant was

released and deported, it would be impossible to enforce any supervised release

program).

              Thus, Ahmad's release and removal to Afghanistan would neither reflect

the seriousness of the offense and punishment, nor would it protect the public from

further criminal activity.

              Accordingly, Ahmad's motion is DENIED.

              SO ORDERED.

Dated:        New York, New York
              August 9, 2021



                                                 ____/s/DC________________
                                                 DENNY CHIN
                                                 United States Circuit Judge
                                                 Sitting by Designation




                                             5
